



Exhibit 10.8


SIXTH AMENDMENT
TO
AMENDED AND RESTATED PURCHASE AND SALE AGREEMENT
THIS SIXTH AMENDMENT TO AMENDED AND RESTATED PURCHASE AND SALE AGREEMENT (this
"Amendment"), is dated as of March 17, 2016 (the “Effective Date”), by and among
First States Investors 6000A, L.P. (“6000A Seller”), First States Investors
6000B, L.P. (“6000B Seller”), First States Investors 6000C, L.P. (“6000C
Seller”) and First States Investors 6000D, L.P. (“6000D Seller”, and together
with 6000A Seller, 6000B Seller and 6000C Seller, each, individually, and
collectively “Seller”) and PONTUS VAULT PORTFOLIO, LLC, a Delaware limited
liability company (“Purchaser”).
W I T N E S S E T H :
WHEREAS, Seller and Pontus Net Lease Advisors, LLC, a Delaware limited liability
company (“Original Purchaser”), entered into that certain Amended and Restated
Purchase and Sale Agreement, dated as of October 21, 2015 (the "Original
Agreement");
WHEREAS, Seller and Original Purchaser amended the Original Agreement pursuant
to that certain First Amendment to Amended and Restated Purchase and Sale
Agreement, dated as of December 4, 2015 (the “First Amendment”);
WHEREAS, Seller and Original Purchaser further amended the Original Agreement
pursuant to that certain Second Amendment to Amended and Restated Purchase and
Sale Agreement, dated as of January 8, 2016 (the “Second Amendment”);
WHEREAS, Seller and Original Purchaser further amended the Original Agreement
pursuant to that certain Third Amendment to Amended and Restated Purchase and
Sale Agreement, dated as of February 19, 2016 and effective February 9, 2016
(the “Third Amendment”; the Original Agreement, as amended by the First
Amendment, Second Amendment and Third Amendment, hereinafter referred to herein
as the “Amended Agreement”);
WHEREAS, Original Purchaser assigned all of Original Purchaser’s right, title
and interest in the Assigned Agreement to Purchaser pursuant to that certain
Assignment and Assumption of Amended and Restated Purchase and Sale Agreement
dated as of February 29, 2016 (the Amended Agreement, as so assigned, the
“Assigned Agreement”);
WHEREAS, Seller and Purchaser further amended the Assigned Agreement pursuant to
that certain Fourth Amendment to Amended and Restated Purchase and Sale
Agreement, dated as of March 7, 2016 and effective March 1, 2016 (the “Fourth
Amendment”);
WHEREAS, Seller and Purchaser further amended the Assigned Agreement pursuant to
that certain Fifth Amendment to Amended and Restated Purchase and Sale
Agreement, dated as of March 10, 2016 (the “Fifth Amendment”; the Assigned
Agreement, as amended by the Fourth Amendment and the Fifth Amendment,
hereinafter referred to herein as the “Agreement”); and
WHEREAS, Seller and Purchaser now desire to further amend the Agreement as
hereinafter provided.







--------------------------------------------------------------------------------






NOW, THEREFORE, for Ten Dollars ($10.00) and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
the mutual covenants and agreements set forth herein, the parties hereto hereby
agree as follows:
1.    Definitions.    Capitalized terms used but not defined herein shall have
the respective meanings ascribed thereto in the Agreement.
2.    Amendments.    The Agreement is hereby amended as follows:
(a)    The definition of the “Scheduled Closing Date” in Section 1 of the
Agreement is hereby deleted in its entirety and replaced with “On or before 5:00
P.M. (EST) March 18, 2016, TIME BEING OF THE ESSENCE as to Purchaser’s
obligation to close on such date.”
3.    Ratification.    Except as modified and amended hereby, the Agreement
remains in full force and effect in accordance with its terms and is hereby
ratified and confirmed by Seller and Purchaser.
4.    Miscellaneous.
(a) This Amendment supersedes any prior agreements or understandings between the
parties with respect to the subject matter hereof.
(b)    To facilitate execution of this Amendment, this Amendment may be executed
in multiple counterparts, each of which, when assembled to include an original,
faxed or electronically mailed (in portable document format (“PDF”)) signature
for each party contemplated to sign this Amendment, will constitute a complete
and fully executed agreement. All such fully executed original, faxed or PDF
counterparts will collectively constitute a single agreement.
(c)    This Amendment shall be governed by, and construed in accordance with,
the laws of the State of New York, without giving effect to conflicts of law
principles.
(d)    From and after the date hereof, the term “Agreement” shall be deemed to
refer to the Agreement, as amended by this Amendment. If and to the extent that
any of the provisions of this Amendment conflict or are otherwise inconsistent
with any provisions of the Agreement, the provisions of this Amendment shall
prevail.
(e)    This Amendment cannot be modified in any manner except by a written
agreement signed by Seller and Purchaser.
[SIGNATURE PAGE FOLLOWS; NO FURTHER TEXT ON THIS PAGE]




2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Amendment the date and year
first above written.




 
 
SELLERS:
 
 
 
Witness:
 
FIRST STATES INVESTORS 6000A, L.P.,
/s/ Teresa Fakalata
 
a Delaware limited partnership
Teresa Fakalata
 
 
 
 
By: First States Investors 6000A GP, LLC,
/s/ Stephanie Lescano
 
a Delaware limited liability company
Stephanie Lescano
 
 
 
 
By: /s/ Jeff Waldvogel
 
 
Name: Jeff Waldvogel
 
 
Title: CFO
 
 
 
Witness:
 
FIRST STATES INVESTORS 6000B, L.P.,
/s/ Teresa Fakalata
 
a Delaware limited partnership
Teresa Fakalata
 
 
 
 
By: First States Investors 6000B GP, LLC,
/s/ Stephanie Lescano
 
a Delaware limited liability company
Stephanie Lescano
 
 
 
 
By: /s/ Jeff Waldvogel
 
 
Name: Jeff Waldvogel
 
 
Title: CFO
 
 
 
Witness:
 
FIRST STATES INVESTORS 6000C, L.P.,
/s/ Teresa Fakalata
 
a Delaware limited partnership
Teresa Fakalata
 
 
 
 
By: First States Investors 6000C GP, LLC,
/s/ Stephanie Lescano
 
a Delaware limited liability company
Stephanie Lescano
 
 
 
 
By: /s/ Jeff Waldvogel
 
 
Name: Jeff Waldvogel
 
 
Title: CFO
 
 
 
Witness:
 
FIRST STATES INVESTORS 6000D, L.P.,
/s/ Teresa Fakalata
 
a Delaware limited partnership
Teresa Fakalata
 
 
 
 
By: First States Investors 6000D GP, LLC,
/s/ Stephanie Lescano
 
a Delaware limited liability company
Stephanie Lescano
 
 
 
 
By: /s/ Jeff Waldvogel
 
 
Name: Jeff Waldvogel
 
 
Title: CFO





--------------------------------------------------------------------------------





 
 
PURCHASER:
 
 
 
Witness:
 
PONTUS VAULT PORTFOLIO, LLC,
/s/ Authorized Signatory
 
a Delaware limited partnership
 
 
 
 
 
By: /s/ Michael Press
/s/ Authorized Signatory
 
Name: Michael Press
 
 
Title: President







--------------------------------------------------------------------------------






EXHIBIT A


CONFIRMATION






[attached hereto]




--------------------------------------------------------------------------------





[kbsriq22016ex108pic1.jpg]


